DETAILED ACTION
	Claims 1-17, 19, 21, and 22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The abstract of the disclosure is objected to because it fails to include the aromatic ester represented by formula (A) and it includes phrases which can be implied, i.e. “The purpose of the invention”, “to provide”, “The invention uses”, and “The invention also uses”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 3, 5, 6, 8, 11, 13, 15, 19, 21, and 22 are objected to because of the following informalities: Claims 3 and 21 recite “wherein a compound represented by Formula (A-1) to Formula (A-3) is used as the alignment control monomer”. The Examiner suggests reciting “wherein the alignment control monomer is a compound selected from the group represented by Formula (A-1) to Formula (A-3)”. Claims 5 and 8 recite “selected from the group of compounds” and claim 11 recites “selected from the group of polymerizable compounds”. However, the claims only recite one compound. The Examiner suggests omitting said phrases. Claims 5, 6, and 13 recite “is contained”. The Examiner suggests omitting said phrase. Claim 15 recites “A liquid crystal display element…in the liquid crystal display element according to claim 1” which is unclear. Claim 15 also recites product-by-process language, as noted below, which holds no patentable weight. Therefore, the Examiner suggests omitting said subject matter and amending claim 15 to only recite “The liquid crystal display element according to claim 1, further comprising an electrode provided between the pair of substrates and the liquid crystal composition”. Claim 19 recites “A liquid crystal Claim 22 has an unnecessary indent in the fourth line. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17, 19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurisawa et al. (U.S. 2015/0299570).
Kurisawa et al. teaches in Example 3, a polymerizable liquid crystal composition CLC-7 (claim 19) was prepared by adding 0.2% (claim 14) of a polymerizable compound represented by

    PNG
    media_image1.png
    133
    349
    media_image1.png
    Greyscale
 and 0.1% (claims 4 and 22) of a polymerizable compound represented by

    PNG
    media_image2.png
    107
    403
    media_image2.png
    Greyscale
 to 99.7% of the following liquid crystal composition LC-2 [0071]:

    PNG
    media_image3.png
    592
    362
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    478
    398
    media_image4.png
    Greyscale
[0069] which has a dielectric anisotropy Δε of -2.7 [0070] (claim 1). The second polymerizable compound is equivalent to the first additive alignment control monomer represented by Formula (A) of instant claims 1 and 2, specifically Formula (A-2) of instant claims 3 and 21 when R10 is a methyl group, Sp10 and Sp20 are single bonds, Z10, Z20, and Z30 are single bonds, n11 is 0, and A20 and A30 are 1,4-phenylene represented by claim 5, specifically Formula (1-3) of instant claim 6 when R1 is an alkyl group having 3 carbon atoms and R2 is an alkoxy group having 2 carbon atoms. The first and second compounds on the right are also equivalent to a first component liquid crystalline compound represented by Formula (1) of instant claim 5, specifically Formula (1-7) of instant claim 6 when R1 is an alkyl group having 2 or 3 carbon atoms respectively and R2 is an alkoxy group having 2 carbon atoms. The third and fourth compounds on the right are also equivalent to a first component liquid crystalline compound represented by Formula (1) of instant claim 5 when R1 is an alkyl group having 2 or 3 carbon atoms respectively, a is 1, A is 1,4-phenylene, Z1 is a single bond, B is 2,3-difluoro-1,4-phenylene, b is 1, Z2 is a single bond, C is 1,4-phenylene, and R2 is an alkoxy group having 2 carbon atoms. The total amount of compounds of the first component is 52% (claim 7). The first compound in the left column is equivalent to a second component liquid crystalline compound represented by Formula (2) of instant claim 8, specifically Formula (2-1) of instant claim 9 when R3 is an alkyl group having 3 carbon atoms and R4 is an alkyl group having 2 carbon atoms. The second and third compounds on the left are also equivalent to a second component liquid crystalline compound represented by Formula (2) of instant claim 8, specifically Formula (2-3) of instant claim 9 when R3 is an alkyl group having 3 or 5 carbon atoms respectively and R4 is an alkyl group having 1 carbon atom. The fifth and sixth compounds on the left are also equivalent to a second component liquid crystalline compound represented by Formula (2) of instant claim 8, specifically Formula (2-6) of claim 9 when R3 is an alkyl group having 3 or 5 carbon atoms respectively and R4 is an alkyl group having 2 carbon atoms. The total amount of compounds of the second component is 48% (claim 10). The first polymerizable compound is equivalent to a second additive polymerizable compound represented by Formula (3) of instant claims 11 and 12, specifically Formula (3-1) of instant claim 13 when P4 and P6 are represented by Formula (P-1) where M1 is an alkyl group having 1 carbon atom and M2 and M3 are hydrogen atoms, and Sp1 and Sp3 are single bonds. Kurisawa et al. also teaches further teaches the polymerizable liquid crystal composition of the present invention can be useful for various liquid crystal display elements, such as a PSA liquid crystal display element [abstract], an active-matrix liquid crystal display element (AM-LCD), a twisted nematic liquid crystal display element (TN-LCD), a super twisted nematic liquid crystal display element (STN-LCD), an optically compensated birefringence liquid crystal display element (OCB-LCD), and an in-plane-switching liquid crystal display element (IPS-LCD) [0048] which comprise two substrates and a transparent electrode [0049] (claims 1 and 15-17).
Claim 1 recites “adhered using” and “formed by” and claim 15 recites “when…exposed…reacts” which are considered product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Claim 1 also recites “for controlling” and “causes photo-Fries arrangement” which refer to the function of the alignment control layer and monomer respectively. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations. Ex Parte Masham, 2, USPQ2d 1647 (1987). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722